Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s US filing date of 6/9/2021.
Acknowledgment is made of applicant’s claim for priority of CN 20211193425.0 filed in China on 10/30/2020.
Claims 1-20 are pending. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. CN 113745274 in view of Kim et al. US 2016/0171940.
Claim 1: Cai et al. teach an array substrate, comprising: 
(Figs. 3, 6A) a substrate comprising a light aperture region 11 (with plurality of light emitting elements LEDs 411) [0057] and a winding region 213 (first bending part), the winding region 213 (first bending part) [0074] being arranged around the light aperture region 11; 
(Fig. 4) a plurality of sub-pixels 412 disposed on the substrate and arranged in a plurality of columns (plurality of pixel circuits 412 arranged in an array) [0063]; and 
Fig. 6A) a plurality of first signal lines 21 disposed on the substrate, and a plurality of second signal lines 21 corresponding to the plurality of first signal lines 21; 
(Fig. 6A) wherein the first signal line 21 comprises a first pixel connection wiring 211/21 and a first winding 213/21 that are connected to each other (first signal line 21 comprises a first main body part 211 connected in turn, the first winding part 212, the first bending part 213 and the first connecting part 214) [0074-0077], the first pixel connection wiring 211/21 being connected to a column of sub-pixels 412, and the first winding being disposed in the winding region 213/21 (along a curve) [0076]; and 
the second signal line 21 (second signal line 21) [0073] comprises a second pixel connection wiring 211/21 and a second winding 213/21 that are connected to each other (similarly, second signal line 21 comprises a first main body part 211 connected in turn, the first winding part 212, the first bending part 213 and the first connecting part 214), the second pixel connection wiring 211/21 being connected to a column of sub-pixels 412, and 
(Fig. 8D) [0095] the second winding 213_3/213_4 being disposed in the winding region (213); and the first winding 213_1/213_2 and the second winding 213_3/213_4 being arranged in different layers (different first/second signal lines 21 of the first bending part 213 can be alternately arranged in the different metal layer); 
(Fig. 8D) an orthographic projection of the first winding 213_1/213_2 in the first signal line is at least partially overlapped with an orthographic projection of the second winding 213_3/213_4 in the corresponding second signal line on the substrate (the first bending part 213-1, 213-2 can be set on the gate metal layer, the first bending part 213-3; 213-4 can be set on the first metal layer, so as to provide convenience for wiring, avoiding short circuit at the overlapping of lines) [0095],
except 
voltages of the same polarity are applied to the first signal line and the corresponding second signal line.
However Kim et al. teaches 
(Fig. 4A) voltages of the same polarity (-) are applied to the first signal line D1 and the corresponding second signal line D2 [0016] [Abstract].
It would have been obvious to one of ordinary skill in the art to modify Cai's invention with Kim's structure in order to provide control light transmittance of an LCD, as taught by Kim [Abstract] [0006].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Claim 2: Cai et al. teach
Claim 2: (Figs. 6A, 8D) the first winding (212) comprises a first jumper wiring 213_1/213_2 [0074] arranged around the light aperture region 11, and the second winding (212) comprises a second jumper wiring 213_3/213_4 arranged around the light aperture region 11 (as shown in FIG. 8D , when the display substrate 01 includes a plurality of first signal lines 21, the first bending portions 213 of different first signal lines 21 may be alternately disposed in different metal layers) [0095], (Fig. 8D) wherein a first orthographic projection of the first jumper wiring 213_1/213_2 is at least partially overlapped with a second orthographic projection of the second jumper wiring 213_3/213_4 on the substrate (the first bending part 213-1, 213-2 can be set on the gate metal layer, the first bending part 213-3; 213-4 can be set on the first metal layer, so as to provide convenience for wiring, avoiding short circuit at the overlapping of lines) [0095].
Claim 3: (Fig. 8D)  one of the first orthographic projection and the second orthographic projection is within the other (second jumper wiring 213_3/213_4 is within first jumper wiring 213_1/213_2).
Claim 4: Regarding the limitation “in the plurality of first signal lines and the plurality of second signal lines, an overlapping region of the orthographic projections of one first jumper wiring and one second jumper wiring on the substrate is gradually increased in a direction away from the light aperture region”: Cai et al. teach in (Fig. 9) [0096] the plurality of second signal lines 22, the plurality of third signal lines 23, and plurality of first signal lines 21 having the first connection portions 214 (with overlapping region) are arranged at (equal) intervals, so that the wiring space of the second display area 12 can be effectively utilized, i.e. to balance the circuit arrangement of the second display area 12 more effectively. To a person versed in the art, this implies an overlapping region of the orthographic projections of one first jumper wiring and one second jumper wiring on the substrate is gradually increased in a direction away from the light aperture region, in order to maintain the required intervals (second jumper wiring 213_3/213_4 overlapping first jumper wiring 213_1/213_2 is gradually increased in a direction away from the light aperture region). Applicant fails to establish the claimed feature is critical as a solution to a long-felt need or an art recognized problem. Absent such criticality the feature would have been an obvious matter of design choice.
Claim 5: (Fig. 6A) wherein the first winding 212/21 further comprises a first lead 214 (vertical connecting part 214) [0077] for connecting the first jumper wiring (212) and the first pixel connection wiring 211, the first lead 214 being extended in the same direction (Y-direction) as the first pixel connection wiring 211; and the second winding 212/21 further comprises a second lead 214 (vertical connecting part 214) for connecting the second jumper wiring (212) and the second pixel connection wiring 211, the second lead 214 being extended in the same direction (Y-direction) as the second pixel connection wiring 211.

Claim 18: Cai et al. teach a display device
an array substrate, comprising: 
(Figs. 3, 6A) a substrate comprising a light aperture region 11 (with plurality of light emitting elements LEDs 411) [0057] and a winding region 213 (first bending part), the winding region 213 (first bending part) [0074] being arranged around the light aperture region 11; 
(Fig. 4) a plurality of sub-pixels 412 disposed on the substrate and arranged in a plurality of columns (plurality of pixel circuits 412 arranged in an array) [0063]; and 
Fig. 6A) a plurality of first signal lines 21 disposed on the substrate, and a plurality of second signal lines 21 corresponding to the plurality of first signal lines 21; 
(Fig. 6A) wherein the first signal line 21 comprises a first pixel connection wiring 211/21 and a first winding 213/21 that are connected to each other (first signal line 21 comprises a first main body part 211 connected in turn, the first winding part 212, the first bending part 213 and the first connecting part 214) [0074-0077], the first pixel connection wiring 211/21 being connected to a column of sub-pixels 412, and the first winding being disposed in the winding region 213/21 (along a curve) [0076]; and 
the second signal line 21 (second signal line 21) [0073] comprises a second pixel connection wiring 211/21 and a second winding 213/21 that are connected to each other (similarly, second signal line 21 comprises a first main body part 211 connected in turn, the first winding part 212, the first bending part 213 and the first connecting part 214), the second pixel connection wiring 211/21 being connected to a column of sub-pixels 412, and 
(Fig. 8D) [0095] the second winding 213_3/213_4 being disposed in the winding region (213); and the first winding 213_1/213_2 and the second winding 213_3/213_4 being arranged in different layers (different first/second signal lines 21 of the first bending part 213 can be alternately arranged in the different metal layer); 
(Fig. 8D) an orthographic projection of the first winding 213_1/213_2 in the first signal line is at least partially overlapped with an orthographic projection of the second winding 213_3/213_4 in the corresponding second signal line on the substrate (the first bending part 213-1, 213-2 can be set on the gate metal layer, the first bending part 213-3; 213-4 can be set on the first metal layer, so as to provide convenience for wiring, avoiding short circuit at the overlapping of lines) [0095],
except 
an array substrate and a color filter substrate arranged oppositely, and a liquid crystal layer disposed between the array substrate and the color filter substrate,
voltages of the same polarity are applied to the first signal line and the corresponding second signal line.
However Kim et al. teaches 
(Fig. 3) [0050] a liquid crystal display panel 100 including an array substrate 110 and a color filter substrate 120 [0054] arranged oppositely, and a liquid crystal layer 130 disposed between the array substrate and the color filter substrate 120,
(Fig. 4A) voltages of the same polarity (-) are applied to the first signal line D1 and the corresponding second signal line D2 [0016] [Abstract].
It would have been obvious to one of ordinary skill in the art to modify Cai's invention with Kim's structure in order to provide control light transmittance of an LCD, as taught by Kim [Abstract] [0006].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. CN 113745274, in view of Kim et al. US 2016/0171940 as applied to claim 1 above, and further in view of Xiong et al. US 2020/0234622.
Claim 6:
Xiong et al. teach
(Figs. 5, 6) wherein charging periods of the sub-pixels 300 connected to the first signal line and the sub-pixels 400 connected to the corresponding second signal line are the same (the effective charging time periods of the first pixel circuit 300 and the second pixel circuit 400 are the same) [0046]. Note: During patent examination, the pending claims must be given the broadest reasonable interpretation, as required by MPEP 2211. Applicant fails to establish the claimed feature is critical as a solution to a long-felt need or an art recognized problem. Absent such criticality the feature would have been an obvious matter of design choice and it appears that the invention would perform equally well with Xiong’s teaching.
It would have been obvious to one of ordinary skill in the art to modify Cai's invention with Xiong's structure in order to provide a desired turned-on time period of the switching circuit, as taught by Xiong [Abstract].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. CN 113745274, in view of Kim et al. US 2016/0171940, Xiong et al. US 2020/0234622 as applied to claim 1 above, and further in view of Jiang et al. US 2019/0072826.
Claim 7:
Jiang et al. teach
(Fig. 16) the plurality of sub-pixels comprise sub-pixels of at least two colors, wherein the color of the sub-pixels connected to the first signal line 11 is the same as that of the sub-pixels connected to the corresponding second signal line 12 (first signal lines 11 extend substantially along a row direction, and the plurality of second signal lines 12 extend substantially along a column direction in, and color filter blocks of a same color are consecutively arranged along a direction substantially diagonal to the first signal line direction and the second signal line direction) [0109]. Note: During patent examination, the pending claims must be given the broadest reasonable interpretation, as required by MPEP 2211. Applicant fails to establish the claimed feature is critical as a solution to a long-felt need or an art recognized problem. Absent such criticality the feature would have been an obvious matter of design choice and it appears that the invention would perform equally well with Jiang’s teaching.
It would have been obvious to one of ordinary skill in the art to modify Cai's invention with Jiang's structure in order to provide light transmittance of an LCD, as taught by Jiang [0002].

Allowable Subject Matter
Claims 8-17, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the dependent claim 8 is the inclusion of the limitation 
“…the plurality of first signal lines comprise a plurality of first signal line groups, each of the first signal line groups comprising at least two consecutively arranged first signal lines, and the first pixel connection wirings in the at least two consecutive first signal lines constituting a first pixel connection wiring group; the plurality of second signal lines comprises a plurality of second signal line groups, each of the second signal line groups comprising at least two consecutive second signal lines, and the second pixel connection wirings in the at least two consecutive second signal lines constituting a second pixel connection wiring group; and a plurality of first pixel connection wiring groups and a plurality of second pixel connection wiring groups are alternately distributed.”
The prior art does not teach or suggest these limitations in combination with the other limitations of corresponding independent claim 1. Claims 9-11 are also allowed due to their virtue of dependency to claim 8.
The primary reason for the allowance of the independent claim 12 is the inclusion of the limitation 
“…the first pixel connection wiring and the first winding are arranged in the same layer in the first signal line; and the second pixel connection wiring and the second winding are arranged in different layers in the second signal line.”
The prior art does not teach or suggest these limitations in combination with the other limitations of corresponding independent claim 1. Claims 13-17 are also allowed due to their virtue of dependency to claim 12.
The primary reason for the allowance of the independent claim 19 is the inclusion of the limitation 
“…a driver connected to the first signal line and the second signal line in the array substrate, wherein the driver is configured to apply voltages of the same polarity to the first signal line and the corresponding second signal line simultaneously, such that the sub-pixels connected to the first signal line and the sub-pixels connected to the second signal line are charged simultaneously.”
The prior art does not teach or suggest these limitations in combination with the other limitations of corresponding independent claim 18. Claims 19-20 are also allowed due to their virtue of dependency.
Cai et al. CN 113745274, Kim et al. US 2016/0171940, and Xiong et al. US 2020/0234622 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871